Paterson, J., concurring.
I concur in the order, and in all that is said by the chief justice, except the reasons given in support of the order granting a rehearing. I did not think a rehearing should be granted, and therefore voted against it.
As at matter of fact, five justices voted for a rehearing in this case, and the only thing really involved in-the question debated at the bar is, whether their official act was sufficiently authenticated without an order in writing, signed by them, or by four of them,— that is to say, whether it was sufficiently authenticated by an order purporting to emanate from the court. This question has been foreclosed by former decisions; claims to property of great magnitude have been established and denied upon the construction thus placed upon the power of the court; and as all orders thus made would be rendered absolutely void by a judicial change of front on the proposition, and numberless judgments be set aside after it is too late to do justice between the parties, the exigencies of the case imperatively demand the application of the rule stare decisis.